DETAILED ACTION
1.    	This office action is in response to the arguments filed on 3/08/2021.

Notice of Pre-AIA  or AIA  Status
2.   	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.  	  The information disclosure statements (IDS) submitted on 10/02/2019 and 6/01/2020 have been considered by the examiner.

Priority
4. 	   Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C.119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Drawings
5.  	  The drawings submitted on 10/02/2019 are acknowledged and accepted by the examiner.

Response to Arguments
6. 	Applicant's arguments filed 3/08/2021 have been fully considered but they are not persuasive.
First, applicant argues “Zlatkovic shows in FIG. 1 an operational amplifier A2 configured as a unity-gain buffer that drives transistor Mp. (Paragraph 14). FIG. 1 of Zlatkovic shows the operational amplifier A2 has a non-inverting input port 114 that receives the output of operational amplifier Al. The inverting input of operational amplifier A2 is connected to the output port 116 of operational amplifier A2. Due to the virtual short across the inverting and non-inverting inputs of operational amplifier A2 the voltage at the output port 116 is maintained equal to the voltage of the input port 114. (FIG. 1, paragraph 14). The Office Action concedes operational amplifier A2 does not have an inverting input connected to receive a reference voltage. (Office Action, page 5). 
	Examiner respectfully points out that the claims are given their broadest reasonable interpretation. Examiner asserts that the figure 1 of Zlatkovic discloses the voltage regulator is as the circuit of FIG. 1 for providing the regulated voltage VREG to the load device 104. The voltage regulator comprises the feedback amplifier A2. The feedback amplifier A2 arranged to generate the first bias voltage at 116 at the output node of the feedback amplifier A2. The noninverting terminal of the feedback amplifier A2 configured to receive the error signal at 108.

	Second, applicant argues “The Office Action cites Lee for a Reply to Office Action of December 8, 2020 feedback amplifier having an inverting input connected to receive a reference voltage. The proposed modification cannot render the prior art unsatisfactory for intended purpose. “If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is 
Examiner respectfully points out that the claims are given their broadest reasonable interpretation. Examiner asserts that the figure 1(A) of Lee teaches the voltage regulator 11. The voltage regulator 11 comprises the feedback amplifier 13, the reference voltage Vref, the feedback voltage Vfb, the first regulator circuit PQ, the second regulator circuit PS. The feedback amplifier 13 has the noninverting input at positive terminal of 13. The noninverting input connected to receive the feedback voltage Vfb. The feedback amplifier 13 has the inverting input at negative terminal of 13. The inverting input connected to receive the reference voltage Vref.
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the voltage regulator of Zlatkovic to include the feedback amplifier has an inverting input connected to receive a reference voltage of Lee for the purpose of maintaining the output voltage at a regulated value, (paragraphs 0004).

Claim Rejections - 35 USC §103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the 

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousnessor nonobviousness.

8. 	Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zlatkovic [US 2008/0054861 A1], in view of Vareljian [US 2017/0371364 A1] and further in view of Lee [US 2007/0030054 A1].

Regarding claim 1, Zlatkovic discloses a voltage regulator [circuit of FIG. 1] for providing a load device [LOAD 104, FIG. 1] with a regulated voltage [VREG, FIG. 1], comprising:
a first regulator circuit [MP, FIG. 1], coupled between a first power rail [at VCC, FIG. 1 ] and an output node [at 102, FIG. 1 ] of the voltage regulator [circuit of FIG. 1], wherein the regulated voltage [VREG, FIG. 1] is generated at the output node [at 102, FIG. 1 ] of the voltage regulator [FIG. 1 ], and the load device [LOAD 104, FIG. 1 ] and the first regulator circuit [MP, FIG. 1] are connected in series [MP and LOAD 104 are connected in series, FIG. 1];
a second regulator circuit [MN, FIG. 1], coupled between a second power rail [at ground, FIG. 1] and the output node [at 102, FIG. 1] of the voltage regulator [circuit of FIG. 1], wherein the load device [LOAD 104, FIG. 1] and the second regulator circuit [MN, FIG. 1] are connected in parallel [MN and 104 are in parallel, FIG. 1];

and a second control loop circuit [106, A1, FIG. 1], arranged to adaptively adjust a second bias voltage [voltage at 108 , FIG. 1] of the second regulator circuit [MN, FIG. 1] in response to the load condition [VREG on LOAD 104 , FIG. 1] at the output node [at 102, FIG. 1 ] of the voltage regulator [circuit of FIG. 1].
Zlatkovic does not disclose the feedback amplifier is configured to have a gain larger than a unity gain.
However, Vareljian teaches the feedback amplifier [106, FIG. 2A] is configured to have again [gain of 106, FIG. 2A is much larger than 1, (paragraph 0034)] larger than a unity gain [unity gain is 1, FIG. 2A].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the voltage regulator to include the feedback amplifier is configured to have again larger than a unity gain of Vareljian for the purpose of making the regulator has a stable 
Zlatkovic also does not disclose the feedback amplifier has an inverting input connected to receive a reference voltage.
However, Lee teaches the feedback amplifier [13, FIG. 1(A)] has an inverting input [inverting terminal of 13, FIG. 1(A)] connected to receive a reference voltage [Vref, FIG. 1(A)],
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the voltage regulator of Zlatkovic to include the feedback amplifier has an inverting input connected to receive a reference voltage of Lee for the purpose of maintaining the output voltage at a regulated value, (paragraphs 0004).

Regarding claim 2, Zlatkovic further discloses the first regulator circuit [MP, FIG.
1] comprises: a transistor [MP, FIG. 1], having a control terminal [gate of MP, FIG. 1], a first connection terminal [source of MP, FIG. 1], and a second connection terminal [drain of MP, FIG. 1], wherein the control terminal [gate of MP, FIG. 1] is arranged to receive the first bias voltage [voltage at 116, FIG. 1], the first connection terminal [source of MP,
FIG. 1] is coupled to the first power rail [at VCC, FIG. 1], and the second connection terminal [drain of MP, FIG. 1] is coupled to the output node [at 102, FIG. 1] of the voltage regulator [circuit of FIG. 1]; wherein a first end and a second end [upper end or lower end of capacitor between VCC and A2, FIG. 1] of the capacitor [capacitor 

Regarding claims 3 and 13, Zlatkovic further discloses the first end [upper end of capacitor between VCC and A2, FIG. 1] of the capacitor [capacitor between VCC and A2, FIG. 1] is directly connected to the first power rail [at VCC, FIG. 1], and the second end [lower end of capacitor between VCC and A2, FIG. 1] of the capacitor [capacitor between VCC and A2, FIG. 1] is directly connected to the control terminal [gate of MP, FIG. 1] of the transistor [MP, FIG. 1].

Regarding claims 4 and 14, Zlatkovic further discloses the feedback amplifier [A2, FIG. 1] is a single-ended input [positive terminal of A2, FIG. 1], single-ended output amplifier [output terminal of A2, FIG. 1].

Regarding claims 5 and 15, Zlatkovic further discloses the feedback amplifier [A2, FIG. 1] is a differential input [positive terminal of A2, FIG. 1], single-ended output amplifier [output terminal of A2, FIG. 1].

Regarding claim 6, Zlatkovic further discloses a bandwidth [bandwidth of A2,
FIG. 1, (paragraph 0015)] of the first control loop circuit [A2, FIG. 1] is different [between bandwidth of A1 and bandwidth of A2, FIG. 1, (paragraph 0015)] from a bandwidth [bandwidth of A1, FIG. 1, (paragraph 0015)] of the second control loop circuit [106, A1, FIG. 1].

Regarding claims 7 and 17, Zlatkovic further discloses the bandwidth [bandwidth of A2, FIG. 1, (paragraph 0015)] of the first control loop circuit [A2, FIG. 1 ] is lower than (paragraph 0015) the bandwidth [bandwidth of A1, FIG. 1, (paragraph 0015)] of the second control loop circuit [106, A1, FIG. 1].

Regarding claim 8, Zlatkovic further discloses the first regulator circuit [MP, FIG.
1] comprises:
a transistor [MP, FIG. 1], having a control terminal [gate of MP, FIG. 1], a first connection terminal [source of MP, FIG. 1], and a second connection terminal [drain of MP, FIG. 1], wherein the control terminal [gate of MP, FIG. 1] is arranged to receive the first bias voltage [voltage at 116, FIG. 1], the first connection terminal [source of MP,
FIG. 1] is coupled to the first power rail [at VCC, FIG. 1], and the second connection terminal [drain of MP, FIG. 1] is coupled to the output node [at 102, FIG. 1] of the voltage regulator [circuit of FIG. 1];
wherein due to discrepancy [discrepancy between bandwidth of A2 and bandwidth of A1, FIG. 1, (paragraph 0015)] between the bandwidth [bandwidth of A2, FIG. 1, (paragraph 0015)] of the first control loop circuit [A2, FIG. 1] and the bandwidth [bandwidth of A1, FIG. 1, (paragraph 0015)] of the second control loop circuit [106, A1, FIG. 1 ], the first bias voltage [voltage at 116, FIG. 1 ] adjusted under the bandwidth [bandwidth ofA2, FIG. 1, (paragraph 0015)] of the first control loop circuit [A2, FIG. 1 ] is regarded as a constant voltage [output voltage of A1, FIG. 1] under the 

Regarding claims 9 and 19, Zlatkovic further discloses the transistor [MP, FIG. 1 ] is regarded as a current source [output current of MP, FIG. 1] for the second regulator circuit [MN, FIG. 1] under the bandwidth [bandwidth of A1, FIG. 1, (paragraph 0015)] of the second control loop circuit [106, A1, FIG. 1].

Regarding claim 11, Zlatkovic discloses a voltage regulating method [circuit of FIG. 1 ] for providing [by circuit of FIG. 1] a load device [LOAD 104, FIG. 1 ] with a regulated voltage [VREG, FIG. 1], comprising:
performing a voltage-mode voltage regulation operation [by circuit of FIG. 1 to generate VREG] upon the regulated voltage [VREG, FIG. 1] according to a first bias voltage [voltage at 116, FIG. 1], wherein the regulated voltage [VREG, FIG. 1] is generated at an output node [at 102, FIG. 1] that is coupled to the load device [LOAD 104, FIG. 1];
performing a current-mode voltage regulation operation [by circuit of FIG. 1 to generate current through 104] upon the regulated voltage [VREG, FIG. 1] according to a second bias voltage [voltage at 108 , FIG. 1];
adaptively adjusting [by A2, FIG. 1] the first bias voltage [voltage at 116, FIG. 1] of the voltage-mode voltage regulation operation [by circuit of FIG. 1 to generate VREG] in response to a load condition [VREG on LOAD 104 , FIG. 1] at the output node [at 102, FIG. 1], comprising:

and adaptively adjusting [by A1, FIG. 1] the second bias voltage [voltage at 108 , FIG. 1] of the current-mode voltage regulation operation [by circuit of FIG. 1 to generate current through 104] in response to the load condition [VREG on LOAD 104 , FIG. 1 ] at the output node [at 102, FIG. 1].
Zlatkovic does not disclose the feedback amplifier is configured to have a gain larger than a unity gain.
However, Vareljian teaches the feedback amplifier [106, FIG. 2A] is configured to have again [gain of 106, FIG. 2A is much larger than 1, (paragraph 0034)] larger than a unity gain [unity gain is 1, FIG. 2A].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the voltage regulator to include the feedback amplifier is configured to have a gain larger than a unity gain of Vareljian for the purpose of making the regulator has a stable operation over the broad range of output capacitive and current loading conditions (paragraphs 0031).
Zlatkovic also does not disclose the feedback amplifier has an inverting input connected to receive a reference voltage.

Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the voltage regulator of Zlatkovic to include the feedback amplifier has an inverting input connected to receive a reference voltage of Lee for the purpose of maintaining the output voltage at a regulated value, (paragraphs 0004).

Regarding claim 12, Zlatkovic further discloses the voltage-mode voltage regulation operation [by circuit of FIG. 1 to generate VREG] is performed by a regulator circuit [circuit of FIG. 1] comprising:
a transistor [MP, FIG. 1], having a control terminal [gate of MP, FIG. 1], a first connection terminal [source of MP, FIG. 1], and a second connection terminal [drain of MP, FIG. 1], wherein the control terminal [gate of MP, FIG. 1] is arranged to receive the first bias voltage [voltage at 116 , FIG. 1], the first connection terminal [source of MP, FIG. 1] is coupled to the first power rail [at VCC, FIG. 1], and the second connection terminal [drain of MP, FIG. 1] is coupled to the output node [at 102, FIG. 1] of the voltage regulator [circuit of FIG. 1];
wherein a first end and a second end [upper end or lower end of capacitor between VCC and A2, FIG. 1] of the capacitor [capacitor between VCC and A2, FIG.
1] are coupled to the first power rail [at VCC, FIG. 1] and the control terminal [gate of MP, FIG. 1] of the transistor [MP, FIG. 1], respectively.

Regarding claim 16, Zlatkovic further discloses a first loop bandwidth [bandwidth of A2, FIG. 1, (paragraph 0015)] of adaptively adjusting [by A2, FIG. 1] the first bias voltage [voltage at 116, FIG. 1] of the voltage-mode voltage regulation operation [by circuit of FIG. 1 to generate VREG] is different [between bandwidth of A1 and bandwidth of A2, FIG. 1, (paragraph 0015)] from a second loop bandwidth [bandwidth of A1, FIG. 1, (paragraph 0015)] of adaptively adjusting [by A2, FIG. 1] the first second voltage [voltage at 116 or 108, FIG. 1] of the current-mode voltage regulation operation [by circuit of FIG. 1 to generate current through 104].

Regarding claim 18, Zlatkovic further discloses the voltage-mode voltage regulation operation [by circuit of FIG. 1 to generate VREG] is performed by a regulator circuit [MP, MN, FIG. 1] comprising:
a transistor [MP, FIG. 1], having a control terminal [gate of MP, FIG. 1 ], a first connection terminal [source of MP, FIG. 1], and a second connection terminal [drain of MP, FIG. 1], wherein the control terminal [gate of MP, FIG. 1] is arranged to receive the first bias voltage [voltage at 116, FIG. 1], the first connection terminal [source of MP, FIG. 1] is coupled to the first power rail [at VCC, FIG. 1], and the second connection terminal [drain of MP, FIG. 1] is coupled to the output node [at 102, FIG. 1] of a voltage regulator [circuit of FIG. 1];
wherein due to discrepancy [discrepancy between bandwidth of A2 and bandwidth of A1, FIG. 1, (paragraph 0015)] between the first loop bandwidth [bandwidth of A2, FIG. 1, (paragraph 0015)] and the second loop bandwidth [bandwidth .

9. 	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zlatkovic [US 2008/0054861 A1] modified by Vareljian [US 2017/0371364 A1] and Lee [US 2007/0030054 A1], as applied to claims 1 and 11 above, and further in view of Wang [US 2019/0138043 A1].

Regarding claims 10 and 20, Zlatkovic does disclose the load device is a digital intensive circuit.
However, Wang teaches the load device [100, FIG. 1] is a digital intensive circuit [140, FIG. 1, (paragraph 0026)].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the voltage regulator to include the load device is a digital intensive circuit of Wang for the purpose of outputing the current setting signal at an enable level and providing different bias in response to variations in the load current of the system core logic (paragraphs 0025-0026).

Conclusion

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Dang whose telephone number is (571)-270-3797. The examiner can normally be reached on Monday-Friday (9:00 am-5:00 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Trinh Dang/
Examiner, Art Unit 2838

/Nguyen Tran/Primary Examiner, Art Unit 2838